Exhibit 10.19

 

CAPITAL TITLE GROUP, INC.

 

AMENDMENT

TO

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT amends the Employment Agreement dated March 7, 1998, by and
between CAPITAL TITLE GROUP, INC. (“Employer”) and DONALD R. HEAD (“Employee”)
in the following particulars:

 

  1. Paragraph 4(a) is deleted. New paragraph 4(a) shall read:

 

“The annual salary (hereafter “Annual Base Compensation”) is increased to
$270,000, effective January 1, 2003.”

 

  2. New paragraph 4(h) shall read:

 

“The Board of Directors shall, at the end of each year and at its sole
discretion, determine an amount to be paid to Employee as an additional bonus
(hereafter “Additional Bonus”). The amount of the Additional Bonus shall be
determined following a review at the end of each year, conducted by the
Compensation Committee, of the performance of the Company, taking into account
the economy, shareholder value and the achievement of projected forecasts.”

 

  3. On execution of this Amendment to Employment Agreement, the Company shall
cause Capital Title Group, Inc. to grant an option in favor of Employee to
purchase an additional one hundred thousand (100,000) shares of the common stock
of CTGI based on the usual formulae for the strike price.

 

The foregoing provisions become effective as of January 1, 2003 and, except to
the extent herein modified, the Employment Agreement and subsequent Amendments
thereto shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have hereunto executed this Agreement as of the
13 day of December, 2002.

 

EMPLOYER:       EMPLOYEE: CAPITAL TITLE GROUP, INC.        

By

  /s/    TED F. LAMB                   /s/    DONALD R. HEAD             TED F.
LAMB, Director           DONALD R. HEAD

 



--------------------------------------------------------------------------------

CAPITAL TITLE GROUP, INC.

 

AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT amends the Employment Agreement of June 1,1996, by and between
CAPITAL TITLE GROUP, INC. (“Employer”) and DONALD R. HEAD (“Employee”).
References are to paragraph numbers in the Employment Agreement.

 

  1. Paragraph 2 is deleted. New Paragraph 2 shall read as follows:

 

“Term. Subject to the provisions for termination as hereinafter provided, the
term of this Agreement shall be deemed to have commenced (the “Commencement
Date”) on April 1,1998, and shall terminate on March 31, 2003, unless extended
to a New Termination Date as provided herein, and subject to early termination
as provided below. This Agreement shall automatically be extended, on each
anniversary of the Commencement Date (“Anniversary”) to a New Termination Date,
which date shall be five (5) years after the date of such Anniversary, unless
not less than sixty (60) days prior to any such Anniversary, either (a) written
notice of termination is delivered to Employee by the Board, or (b) written
notice of resignation is given to the Board by Employee.

 

  2. Paragraph 4(a) is deleted. New paragraph 4(a) shall read:

 

“The annual salary (hereafter “Annual Base Compensation”) is increased to
$200,000, effective April 1, 1998, to be paid on a pro rata basis for the
balance of the current calendar year.”

 

  3. Paragraph 4(b) is deleted. New paragraph 4(b) shall read:

 

“Employee shall receive additional compensation payable annually in an amount
(the “Annual Bonus Amount”) equal to four percent (4%) of the Employer’s annual
income before taxes, but not to exceed two hundred percent (200%) of Employee’s
Annual Base Compensation as of the Commencement Date to be determined in
accordance with generally accepted accounting principles (the Actual Annual
Income Amount). For purposes of computing the Annual Bonus Amount, the Actual
Annual Income Amount shall be calculated without taking into account (a) the
Annual Bonus Amounts of either the Employee or the President, or (b) gains from
(i) the

 



--------------------------------------------------------------------------------

periodic disposition of assets, (ii) extraordinary events, and (iii)
discontinued operations, or (c) the cumulative effect of changes in accounting
estimates or treatments.”

 

  4. Paragraph 4(c) is deleted. New Paragraph 4(c) shall read:

 

“In any instance when the Actual Annual Income Amount is less than seventy-five
percent (75%) of the budgeted Annual Income Amount of the Employer (but only on
condition that, with the Employee acting in good faith, the budget has been
approved prior to the end of the first quarter of the year to which it applies),
the Board of Directors may reduce the Annual Bonus Amount to such sum as it
determines to be appropriate for the lower performance actually realized.”

 

  5. New Paragraph 4(d) is added and shall read as follows:

 

“Notwithstanding any other provision of Paragraph 4, in the event that
Employee’s employment is terminated by Employer or its successor without cause
and for reasons other than Employee’s death (which shall be governed by
Paragraph 12), or disability (which shall be governed by clause (ii) of
Paragraph 3), within two (2) years of a Change in Control event as hereafter
defined, Employee shall be paid severance compensation in an amount equal to
three hundred percent (300%) of his then Annual Base Compensation calculated on
a full-year basis. Additionally, Employee shall be paid the Annual Bonus Amount
calculated on a pro rata basis for the period of employment in the year when the
termination becomes effective.”

 

  6. New Paragraph 4(e) is added and shall read as follows:

 

“Severance compensation shall be payable, at the sole discretion of Employee,
either (i) in equal semi-monthly-installments, or (ii) in one lump sum in an
amount equal to the aggregate of all payments required to be made hereunder. The
final Bonus Amount shall be paid on the latter often (10) days following (i) the
filing with the SEC of the Employer’s annual 10-K report for the preceding
fiscal year, or (ii) April 1st of the year next following Employee’s
termination. Delinquent severance compensation due under clause 6(ii) shall bear
interest at ten percent (10%) per annum for three (3) months and thereafter at
fourteen percent (14%) per annum until paid.”

 

2



--------------------------------------------------------------------------------

  7. New Paragraph 4(f) is added and shall read as follows:

 

“The Annual Bonus Compensation shall be due and payable on the latter of (i) ten
(10) days following the filing with the SEC of the Employer’s annual 10-K report
for the preceding fiscal year, or (ii) April 1st”.

 

  8. New Paragraph 4(g) is added and shall read:

 

“Change in Control shall have occurred at any time within a one-year period that
(i) a majority of the members of the Board of Directors serving prior to that
date have been replaced by opposing nominees elected to such positions, and (ii)
a change in control of fifty percent (50%) or more of the shares of common stock
of Capital Title Group held by affiliates of the Employer (as that term is
defined in the Securities Exchange Act of 1934).”

 

IN WITNESS WHEREOF, the parties have executed this Amendment to Employment
Agreement on the 15th day of April, 1998.

 

CAPITAL TITLE GROUP, INC.

By

  /s/    DEBORAH CAMPBELL             Vice-President / Treasurer     EMPLOYER
/s/    DONALD R. HEAD             DONALD R. HEAD     EMPLOYEE

 

3



--------------------------------------------------------------------------------

COPY

 

CAPITAL TITLE GROUP, INC.

 

EMPLOYMENT AGREEMENT

 

Name of Employee (herein “Employee”):    DONALD R. HEAD Date:    June 1, 1996
Initial Termination Date:    May 31, 2001 Annual Salary:    $ 96,000 1st year  
   $150,000 2nd year      plus 6% of the profit      before tax Position(s):   
Chairman of the Board; and      Chief Executive Officer

 

THIS AGREEMENT is entered into between Capital Title Group, Inc., a Delaware
corporation (“Employer”), and Employee for the following purposes and upon the
following conditions:

 

1. Employment. Employer hereby employs Employee as provided herein, and Employee
hereby accepts such employment upon the terms and conditions hereinafter set
forth. On the effective date, this Agreement supersedes all prior agreements
between Employer and Employee.

 

2. Term. Subject to the provisions for termination as hereinafter provided, the
term of this Agreement shall begin on the date hereof and shall terminate on the
Initial Termination Date as provided above, unless extended to a New Termination
Date as provided herein, and subject to early termination as provided below.
This Agreement shall automatically be extended, on each anniversary of the date
hereof (“Anniversary”) to a New Termination Date, which date shall be ten (10)
years after the date of such Anniversary, unless not less than sixty (60) days
prior to any such Anniversary, either (a) written notice of termination is
delivered to Employee by the Board, or (b) written notice of resignation is
given to the Board by Employee. In the event notice of termination is delivered
to Employee by the Board in accordance with the preceding clause (a), this
Agreement shall terminate on the New Termination Date to which it was extended
on the last preceding Anniversary or, if such notice is given prior to the first
Anniversary, on the Initial Termination Date.

 



--------------------------------------------------------------------------------

3. Early Termination. Except as provided in Paragraph 2, Employer may not
terminate this Agreement without cause. This Agreement may be terminated at any
time with cause, if: (i) Employee is convicted of the willful and intentional
commission of a crime (excluding traffic violations); (ii) if Employee is absent
from work due to health or other reasons for more than 180 consecutive days; or
(iii) in the reasonable judgment of the Board of Directors, Employee has
materially failed to perform his duties hereunder. In the event of any such
termination, Employee shall continue to render his services and shall be paid
his regular compensation up to the effective date of termination as set by
resolution of the Board of Directors, which shall not have retroactive effect.

 

4. Compensation.

 

(a) For the first year of this Agreement, Employer shall pay Employee an annual
salary in the amount of $96,000.00, and in the second and each succeeding year
$150,000.00, payable in equal semi-monthly installments at the Company’s regular
payroll periods. Notwithstanding any other provision in this Agreement, in the
event of any resignation or other termination of this Agreement for any reason
during a sixty (60) month period following a “Change in Control of Employer” as
defined herein, unless the operation of this paragraph shall expressly and
voluntarily be waived by the Employee in a written instrument signed by the
Employee specifically for that purpose, the compensation required to be paid by
Employer or Employee under this Agreement shall continue to be paid as though
this Agreement had not terminated until the most recently established New
Termination Date; provided, however, the foregoing provision shall not apply to
early termination of this Agreement upon the death (which shall be governed by
Paragraph 12), disability (which shall be governed by clause (ii) of Paragraph
3), termination following a conviction for the wilful and intentional commission
of a crime (which shall be governed by clause (i) of Paragraph 3) and upon
retirement at or after the Employee’s normal retirement date. Any compensation
required to be paid under this Paragraph following the resignation of Employee
or other termination of this Agreement as hereinabove provided within sixty (60)
months following any Change in Control of Employer, shall be paid, in the sole
discretion of Employee, either (i) in equal semi-monthly installments as
provided in this Paragraph as though no change in the status of Employee under
this Agreement had occurred, or (ii) in one lump sum in an amount equal to the
aggregate of all payments required to be made hereunder.

 

(b) Additional compensation shall be paid to Employee annually in an amount
equal to six percent (6%) of the Employer’s pre-tax net profit on all company
operations, calculated according to generally acceptable accounting principles
applicable to title insurance agencies consistently applied, prorated in the
first year of employment for the period remaining in the Employer’s fiscal year
if less than twelve (12) months, such compensation to be determined and paid
within three (3) months following the end of each succeeding fiscal year. Pretax
profits for purposes of this Agreement shall be net taxable income attributable
to operations as disclosed by Employer’s federal income tax returns and related
internal records, but exclusive of bonuses, dividends or other remuneration to

 

2



--------------------------------------------------------------------------------

stockholders, directors or executive committees. Copies of the Employer’s
federal tax returns shall be furnished to Employee when received by the
Employer’s accounting firm in final form. At the Employer’s option, estimated
compensation may be paid in successive fiscal years with appropriate adjustments
spread over twelve (12) month periods in the event of any under or over
estimated payments made pursuant to this paragraph.

 

(c) “Change in Control of Employer” shall be deemed to have occurred when any of
the following events shall occur:

 

  (i) any person, excluding existing shareholders as of the date of this
Agreement, shall acquire, directly or indirectly, beneficial ownership of equity
securities of Employer representing in excess of twenty percent (20%) of the
outstanding shares of any class of equity securities of Employer (for purposes
hereof, “beneficial ownership” shall have the meaning prescribed in Rule 13d-3
promulgated under the Securities Exchange Act of 1934); or

 

  (ii) any person who has acquired, directly or indirectly, beneficial ownership
of equity securities of Employer (as defined in the preceding clause)
representing in excess of twenty percent (20%) of the outstanding shares of any
class of equity securities of Employer shall seek to nominate or seek to cause
to be elected to the Board of Directors, any person who has not been nominated
for election to the Board by a majority of the then incumbent directors of
Employer.

 

5. Duties. Employee is engaged in the Position (s) listed above to discharge the
normal duties associated with said Position (s), and shall be vested with such
authority as provided in the Bylaws, as specifically directed by the Board of
Directors of Employer or officers having authority over Employee under the
Bylaws (“Senior Officers”), or pursuant to the general operating policies
adopted by the Board of Directors of Employer. If elected to do so by the
shareholders, Employee will serve on the Board of Directors during the term of
this Agreement, and will serve in such capacity without further compensation
beyond that specified above, unless otherwise determined by the Board of
Directors. He will keep the Board of Directors and Senior Officers fully
informed, will on a regular schedule (at least quarterly) present detailed
financial information and business plans to the Board for approval and adoption,
and thereafter conscientiously pursue their accomplishment.

 

6. Extent of Service. Employee agrees to devote all of his time, attention, and
energies to the business of Employer; provided, however, that Employee may
pursue passive investment activities not competing with, or in conflict with his
duties to, Employer.

 

7. Working Facilities and Staff. Employer shall pay for an office,
administrative staff, telecommunications and computer equipment and such other
facilities, equipment and services, suitable to Employee’s position and adequate
for the performance of his duties.

 

3



--------------------------------------------------------------------------------

8. Business Expenses. Employee is authorized to incur reasonable expenses for
promoting the business of Employer, including expenses for entertainment,
travel, and similar items. Employer will reimburse Employee for all such
expenses upon presentation by Employee of an itemized account of such
expenditures. Such expenditures shall be within approved budget items for such
expense. In the event of any subsequent disallowance by the Internal Revenue
Service of such reimbursed expenses as deductions on Employer’s income tax
returns, such disallowed expense shall be treated as an advance of future sums
to be paid by Employer to Employee under this Agreement, except in those
instances where such expenses are specifically authorized or directed by
Employer prior to Employee’s expenditure therefor, which expenses shall not be
chargeable to Employee.

 

9. Automobile Expense Allowance. Employer shall pay Employee, in addition to his
regular salary, an automobile expense allowance in the amount of $800 per month,
payable semi-monthly.

 

10. Medical Expenses. During the term of this Agreement, Employer shall provide
a group health plan for the coverage of the medical expenses of Employee and his
immediate family dependents, with such plan to provide for the payment of
medical expenses in amounts and under terms as are reasonable and customary for
plans for businesses such as Employer.

 

11. Vacations. Employee shall be entitled in each year of this Agreement to a
vacation of three weeks during which time his compensation shall be paid in
full. Employee may direct that unused vacation time be carried over from the
year to which it relates to a following year and be accumulated for Employee’s
use in such year or subsequent years, or that he be paid for any unused vacation
time at the end of any year. In addition, Employee shall be entitled to normally
established paid holidays and other employee benefit programs, including, but
not limited to, sick leave.

 

12. Death During Employment. If Employee dies during the term of this
employment, Employer shall pay to the estate of Employee the compensation,
including any bonus, which would otherwise be payable to Employee up to the end
of the month in which his death occurs and will continue to make payments of
such compensation to his estate for a period of three (3) years after Employee’s
death.

 

13. Return of Books and Papers. Upon the termination of Employee’s employment
with Employer for any reason, Employee shall deliver promptly to Employer all
manuals and memoranda; all cost, pricing and other financial data; all customer
information; all other written or printed materials which are the property of
the Company (and any copies of them); and all other materials which may contain
confidential information relating to the business of Employer, which Employee
may then have in his possession whether prepared by Employee or not.

 

4



--------------------------------------------------------------------------------

14. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing, and if sent by registered mail to his
residence in the case of Employee, or to its principal office in the case of
Employer.

 

15. Waiver of Breach. The waiver by Employer of a breach of any provision of
this Agreement by Employee shall not operate or be construed as a waiver of any
subsequent breach by Employee.

 

16. Assignment. The rights and obligations of Employer under this Agreement
shall inure to the benefit of, and shall be binding upon, the successor and
assigns of Employer.

 

17. Entire Agreement. This instrument contains the entire agreement of the
parties. It may not be changed orally but only by an agreement in writing signed
by the party against whom enforcement of any waiver, change, modification,
extension or discharge is sought.

 

18. Paragraph Headings. Paragraph headings have been chosen and used for
convenience in referring to the various sections and paragraphs of the Agreement
and are not to be accorded by meaning or significance beyond such use in any
interpretation of any provisions of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the 1st day of
June, 1996.

 

CAPITAL TITLE GROUP, INC.

By:

  /s/    ANDREW A. JOHNS             President     EMPLOYER /s/    DONALD R.
HEAD             DONALD R. HEAD     EMPLOYEE

 

5



--------------------------------------------------------------------------------

CAPITAL TITLE GROUP, INC.

 

AMENDMENT

TO

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT amends the Employment Agreement dated March 7, 1998, by and
between CAPITAL TITLE GROUP, INC. (“Employer”) and DONALD R. HEAD (“Employee”)
in the following particulars:

 

  1. Paragraph 4(a) is deleted. New paragraph 4(a) shall read:

 

“The annual salary (hereafter “Annual Base Compensation”) is increased to
$300,000, effective April 1, 2005.”

 

Except to the extent herein modified, the Employment Agreement dated March 7,
1998 and subsequent Amendments thereto shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have hereunto executed this Agreement as of the
8th day of March, 2005.

 

EMPLOYER:       EMPLOYEE: CAPITAL TITLE GROUP, INC.         By:   /s/    TED F.
LAMB               By:   /s/    DONALD R. HEAD             TED F. LAMB, Director
          DONALD R. HEAD